Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2018

                                   No. 04-18-00829-CR

                                    Gregory G. PAEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR7574
                       Honorable Jefferson Moore, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on December 5, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court